Opinion issued April 1, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00237-CV
———————————
IN RE Diana G. Offord, as Guardian of the Estate of Winter Gordon
Sr. AND representing the interests of the heirs of winter Gordon Sr., Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator, Diana G. Offord, as guardian
of the estate of Winter Gordon Sr. and representative of the interests of the
heirs of Winter Gordon Sr., has filed a petition for writ of mandamus
complaining that the underlying case was transferred improperly from the 240th
District Court of Fort Bend County to the 268th District Court of Fort Bend
County.[1]  We deny
relator’s petition for writ of mandamus. 

PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.
 




[1]
          The underlying case is Diana G. Offord, as Guardian of the Estate
of Winter Gordon Sr., Diana G. Offord Representing the Interests of the Heirs
of Winter Gordon Sr. v. Robb Cook, Official Capacity, Constable Fort Bend
County, West Houston Trees, Ltd., and Russell Jones, No. 10-DCV-185448 in
the 268th District Court of Fort Bend County, Texas, the Honorable Brady
Elliott presiding.